Citation Nr: 9923916	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970, and from March 1974 to July 1977.  This matter 
comes to the Board of Veterans' Appeals (Board) from a June 
1993 rating decision of the Department of Veterans Affairs 
(VA) Boston Regional Office (RO) which granted service 
connection for PTSD and assigned an initial 30 percent 
rating.  In July 1995, the claims folder was transferred, at 
the veteran's request, to the Oakland RO.  

In July 1996, the Board remanded this matter for additional 
development of the evidence, to include scheduling the 
veteran for a VA psychiatric examination.  A review of the 
record shows that the RO attempted, on several occasions, to 
schedule the veteran for an examination in compliance with 
the Board's instructions.  In November 1996, the VA Medical 
Center (MC) notified the RO that the letter of  notification 
to the veteran regarding his examination had been returned by 
postal authorities as undeliverable.  Thereafter, through 
requests to the Postmaster and the veteran's financial 
institution, the RO was able to locate the veteran at a new 
address and instructed the VAMC to reschedule him for a VA 
psychiatric examination.  However, in January 1999, the VAMC 
notified the RO that the examination had been canceled as the 
veteran had "withdrawn" his claim.  No further explanation 
was forthcoming.

By February 1999 letter, the RO contacted the veteran and 
asked him to clarify within 60 days whether he wished to 
withdraw his appeal.  He failed to respond to the RO letter.  
Under 38 C.F.R. § 20.204 (1998), an appeal may be withdrawn 
in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  Withdrawal 
may be made by the veteran or his representative, except that 
a representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  In this 
case, as the appellant failed to respond to the RO letter and 
has not submitted written notification to the RO of his 
intent to withdraw his appeal, the Board has no choice but to 
proceed with consideration of the claim.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the effective date of a grant of service 
connection, the available evidence shows that the veteran's 
PTSD has been manifested by symptoms such as depression, 
sleep disturbance, outbursts of anger, and an inclination 
toward isolation, productive of no more than moderate social 
and industrial impairment, and without occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, panic attacks, 
speech effects, impairment of intellect, judgment, 
motivation, or mood.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. 5107.  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case the veteran is technically not seeking an increased 
rating, since his appeal arises from the original assignment 
of a disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

Since the veteran has a submitted a well-grounded claim, VA 
has a duty to assist in the development of facts pertinent to 
the claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, 
the Board remanded this matter in July 1996 for additional 
development of the evidence, to include scheduling the 
veteran for a VA psychiatric examination.  As set forth 
above, the veteran has apparently declined to appear for any 
further examinations.  In addition, he has failed to respond 
to the RO request for additional pertinent medical evidence 
regarding his claim.  The Board finds, therefore, that the 
requirements of its remand have been fulfilled to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board is also satisfied that all relevant facts have been 
adequately developed to the extent possible.  The RO made an 
effort to assist the veteran in the development of facts 
pertinent to the claim by scheduling him for another VA 
examination and by requesting additional treatment records.  
It is well established that in order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The 
veteran's duty to cooperate includes reporting for a medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

When a claimant fails without good cause to report for an 
examination that was scheduled in conjunction with an 
original compensation claim, such as the one in the present 
case, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(b) (1998).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and the death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1998).

As noted above, the veteran chose not to report for his 
scheduled examination and has not contacted the RO or the 
Board since that time to show good cause or demonstrate his 
willingness to report for another examination.  While it 
appears that he may have declined to report for the 
examination because he intended to withdraw his appeal, as he 
failed to respond to the RO's request for clarification of 
his intent in that regard, the Board finds that section 
3.655(b) mandates that the rating be accomplished based on 
the evidence of record.

In view of the foregoing, the Board finds that no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

A review of the record shows that in November 1992, the 
veteran submitted an original claim of service connection for 
PTSD.  In support of his claim, a private mental health 
counselor submitted a December 1992 letter in which she 
indicated that the veteran had been seeing her for 
psychotherapy since September 1987.  She indicated that his 
behavior had been characterized by extreme paranoia, a high 
degree of agitation, an inability to listen and process 
information from others, irritability, depression and 
isolating.  She indicated that he had not reported any 
flashbacks.  Her diagnosis was PTSD.  

The veteran was afforded a VA psychiatric examination in 
February 1993 in connection with his claim.  He reported 
having nightmares of Vietnam and had been unable to keep a 
job for more than one year.  He stated that he had virtually 
no social life and considered himself a loner.  The veteran 
reported that he lived on his boat for 8 months of the year 
and that he had some contact with his family, although for 
short periods of time only.  On mental status examination, 
the veteran was described as neatly dressed and mildly 
depressed with no suicidal or homicidal ideation.  There was 
no evidence of any abnormal talk or of any psychosis.  His 
concentration and attention were good and he was fully 
oriented.  He described ongoing nightmares and flashbacks of 
Vietnam.  The diagnosis was PTSD, chronic.  

By June 1993 rating decision, the RO granted service 
connection for PTSD and assigned it a 30 percent rating.  The 
veteran disagreed with the 30 percent rating, stating that he 
had "definite impairment in his ability to establish and 
maintain wholesome relationships with people."  He also 
indicated that he had not been able to obtain employment 
since 1987 because of his symptoms.  In his substantive 
appeal, he argued that he was entitled to a rating increase 
to the level of "severe impairment of social and industrial 
adaptability." 

In October 1993, the veteran was hospitalized at a VA 
facility for treatment of PTSD.  On admission, he reported 
that he had come to the hospital after many people told him 
for years to do so because of his actions, impatience, and 
his anger at politicians.  He reported that he had recently 
tried to sail to Florida, but that his boat broke down on 
Martha's Vineyard and he had to sell it because he ran up 
such a big bill trying to fix it.  He stated that he had been 
a loner living on his boat for many years and had not been 
able to maintain any relationships.  Mental status 
examination showed that the veteran had a well-connected 
flight of ideas and a mildly euphoric affect.  He had a lot 
of paranoid ideation about the reasons behind the things he 
read in the paper about government and politics.  The veteran 
was discharged in good condition with prescriptions for 
Trazodone and Prolixin.  

VA clinical records dated from November 1993 to March 1994 
show that the veteran was seen at the mental health clinic.  
In November 1993, he reported that he had a negative outlook 
on things and had not been able to hold a job, triggered by 
"political discussions."  He stated that he was isolated 
and currently "fairly mellow" but had had uncontrolled 
angry outbursts.  His mood lately had been good, although it 
was aggravated by news on television or political 
discussions.  In January 1994, the veteran's chief symptoms 
were noted to be irritability, impatience, outbursts of 
temper, and short sleep.  He indicated that he had not spoken 
to his mother in fifteen years, although he spoke to his 
brother who "helped him out" financially.  The treating 
physician noted that the veteran had been irregularly 
compliant with his medication.  The assessment was borderline 
personality disorder.  In February 1994, the veteran reported 
that he felt bored and isolated.  

In February 1994, the veteran testified at a hearing at the 
RO.  He reported that he had nightmares twice weekly of 
Vietnam and that he thought of Vietnam all the time.  He 
stated that he was depressed, although he denied suicide 
ideation.  The veteran stated that he had acquaintances, but 
no friends, and that he had not worked full time since 1987.  
He indicated that he spent his days watching television and 
reading newspapers.  The veteran stated that he was a self-
employed painter and restoration craftsman by trade and that 
he had bid on a few jobs, but the potential customers decided 
not to have the work done, perhaps due to a bad economy.  He 
indicated that he was not actively seeking employment as he 
did not wish to work in a minimum wage job.

On VA examination in November 1995, the examiner reported 
that the veteran was alert and oriented as to person, place, 
date and circumstances, and performed well on mental 
arithmetic and proverb abstraction testing; insight was 
reported to be fair.  The examiner stated that he found no 
evidence of psychotic thinking, or current suicidal or 
homicidal ideation.  The diagnoses included PTSD and mixed 
personality disorder; a Global Assessment of Functioning 
(GAF) Scale score of 60 was noted.  The examiner concluded 
that the veteran's occupational impairment due to his 
service-connected PTSD was "relatively slight;" he further 
opined that the veteran's chief problem was interpersonal, 
and seemed to arise from his opinionated nature, which was 
attributable more to a personality disorder, than the PTSD.  

As noted, this matter was remanded by the Board in July 1996.  
While in remand status, the RO contacted the Togus and San 
Francisco VAMCs in an attempt to obtain additional evidence 
relevant to the veteran's claim.  Both facilities responded 
that they had no additional treatment records pertaining to 
the veteran.  

II.  Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance." 

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Under Diagnostic Code 9411, as in effect prior to November 7, 
1996, a 30 percent rating for PTSD was warranted when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating for PTSD required considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability rating was 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The highest or 100 percent 
schedular evaluation was assigned when all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
exist which are totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  The criteria for a 100 percent rating under 
Diagnostic Code 9411 are each independent bases for granting 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994); Richard v. Brown, 9 Vet. App. 266, 268 (1996).

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on 
November 7, 1996.  The new criteria provide for a 30 percent 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  See 61 Fed. Reg. 52,695-702 
(codified at 38 C.F.R. § 4.130 (1998)).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

III.  Analysis

On careful review of the entire record, the Board finds that 
the preponderance of the evidence is against the claim for an 
initial rating in excess of 30 percent for PTSD.  

With respect to the "old" criteria, the Board finds that 
the available record fails to establish that the veteran's 
PTSD is productive of considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people and when, by reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

In that regard, the Board finds that the preponderance of the 
evidence of record shows that veteran's "psychoneurotic 
symptoms" appear to be no more than moderate.  While the 
private mental health counselor reported in December 1992 
that the veteran had at some point since September 1987 
exhibited "extreme paranoia" and a "high degree of 
agitation," it is observed that on VA psychiatric 
examination in February 1993, there was no evidence of any 
psychosis and he was fully oriented.  Likewise, on most 
recent VA medical examination in November 1995, the veteran 
was alert and oriented as to person, place, date and 
circumstances; there was no evidence of psychotic thinking.  
The Board finds that the VA medical examination reports are 
more probative of the issue at hand given that they are more 
detailed and based on a psychiatric examination of the 
veteran, rather than a recollection of symptoms exhibited at 
past therapy sessions.  

In addition, while it is clear from the veteran's testimony 
and reports in clinical setting that he isolates himself from 
others, neither the VA examination reports nor the notes of 
outpatient treatment indicate that such symptoms result in 
considerable social and industrial impairment.  The Board 
notes that the VA examiner in November 1995 opined that the 
veteran's occupational impairment due to his service-
connected PTSD was "relatively slight;" rather, he 
indicated that the veteran's chief problem was interpersonal, 
attributable more to a personality disorder, than PTSD.  It 
is observed that the veteran reported having 
"acquaintances" as well as a relationship with his brother.  

Regarding the amended criteria the Board observes that the 
evidence does not show many of the specific symptomatology 
listed in the regulation for the next higher rating of 50 
percent.  For example, there is no clinical finding of 
circumstantial, circumlocutory, or stereotyped speech.  The 
veteran does not complain of panic attacks.  Although the 
private mental health counselor indicated in her December 
1992 letter that the veteran had exhibited an inability to 
"listen and process information from others," on VA 
psychiatric examinations by physicians with access to the 
veteran's records, there have been no such findings.  In 
fact, on VA examination in February 1993, the examiner found 
was no evidence of any abnormal talk or impairment of 
concentration or attention.  Likewise, on VA examination in 
November 1995, the veteran performed well on mental 
arithmetic and proverb abstraction testing.  There have been 
no clinical findings of an impaired ability to understand 
complex commands, or impairment of memory and judgment.  
Although the veteran has reported disturbances in mood and 
motivation, those reported symptoms have not been clinically 
shown to result in occupational and social impairment with 
reduced reliability and productivity.  While the veteran 
states that he has been unable to keep a full-time job since 
1987, he has also testified that he had not actively sought 
employment since he did not wish to work for low wages.  In 
any event, the VA examiner opined that the veteran's 
occupational impairment due to PTSD was "relatively slight" 
and that his interpersonal problems were attributable more to 
a personality disorder than to PTSD.  

In addition, it is observed that the clinical evidence of 
record shows that he does not exhibit suicidal ideation, 
obsessional rituals, spatial disorientation, gross impairment 
in thought processes or communication, delusions or 
hallucinations, or neglect of personal appearance and 
hygiene. He does not have memory loss for name of close 
relatives, his occupation, or his name.  His speech is not 
illogical, obscure, or irrelevant speech.  He is able to 
function independently, appropriately and effectively.

In view of the foregoing, the Board concludes that the 
current evidence of record does not show that the veteran's 
PTSD more nearly approximates the criteria for a higher 
initial disability evaluation under either the old or the new 
rating criteria. 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998)


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

